Opinión disidente emitida por el
Juez Asociado Señor Rebo-llo López,
a la cual se unen la Juez Asociada Señora Na-veira de Rodón y el Juez Asociado Señor Hernández Denton.
A petición del Procurador General de Puerto Rico revi-samos, mediante el trámite de mostración de causa, una re-*469solución emitida por el Tribunal Superior de Puerto Rico, Sala de San Juan, durante el proceso que ante Jurado actual-mente se celebra en dicha Sala contra la recurrida Marisol Santiago Colón por los delitos de homicidio voluntario e in-fracción al Art. 4 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 414. Mediante la mencionada resolución, dicho foro(1) determinó que era admisible en evidencia el “testi-monio” o declaración que ante un representante del Ministe-rio Fiscal había prestado bajo juramento la recurrida en la etapa de la investigación del caso. Razonó el tribunal de ins-tancia al así decidir, en síntesis, que habiendo ejercitado la recurrida su derecho constitucional a no declarar, ella era a todos los fines legales un “testigo no disponible” conforme las disposiciones de la Regla 64(A)(1) de Evidencia, 32 L.P.R.A. Ap. IV y que la “declaración” prestada, en vista de las circunstancias que rodearon la toma de la misma, era ad-misible bajo cualquiera de las Reglas 64(B)(1), 64(B)(5) o 65(W) de las citadas Reglas de Evidencia, 32 L.P.R.A. Ap. IV.
A diferencia de la mayoría de los integrantes del Tribunal, somos del criterio que la resolución recurrida debe ser confirmada. Veamos por qué.
H-í
El día 5 de julio de 1989 la recurrida Marisol Santiago Colón, en el hogar que compartía con sus pequeños hijos, le dio muerte a su esposo consensual Samuel Llinas Torres con un cuchillo de cocina. La agresión que desembocó en la muerte de éste, alegadamente ocurrió en medio de una dis-cusión y golpiza que el mencionado ciudadano le proporcio-naba a la recurrida. Luego de completada la investigación por la Policía de Puerto Rico y la Fiscalía de San Juan, el *470Fiscal a cargo de la investigación del caso citó a la recurrida para que ésta compareciera a la Fiscalía el día 19 de julio de 1989. Ella así lo hizo asistida de abogado. El Fiscal Manuel Núñez Corrada, luego de hacerle a la recurrida las adverten-cias de ley correspondientes, le pidió a ésta que relatara lo ocurrido en sus propias palabras. Terminado el relato, la re-currida fue sometida por el Fiscal Núñez Gorrada a un inci-sivo interrogatorio, el cual ésta contestó. Lo allí sucedido fue plasmado en varias cuartillas de un papel formato que provee el Departamento de Justicia para la toma de declara-ciones juradas. Luego de terminada la “entrevista”, el Fiscal Núñez Corrada procedió a “someter el caso” ante la conside-ración de un magistrado para la correspondiente determina-ción de causa probable para arresto.
Determinada causa probable para acusar por los delitos de homicidio voluntario e infracción al Art. 4 de la Ley de Armas de Puerto Rico, supra, y radicados los correspon-dientes pliegos acusatorios, el caso fue señalado para el acto del juicio en la Sala que preside el Hon. Elpidio Batista Ortiz, Juez del Tribunal Superior de Puerto Rico, Sala de San Juan. Seleccionado y juramentado el panel de jurados que interviene en el caso como “juzgador de los hechos”, el Es-tado procedió a presentar la prueba que entendió necesaria y procedente para sostener las acusaciones radicadas. Merece destacarse el hecho de que el Pueblo no presentó en eviden-cia la declaración que bajo juramento había prestado la re-currida ante el Fiscal Núñez Corrada.
Sometido el caso por el Estado, la defensa anunció que no obstante el hecho de que la recurrida reclamaba el derecho constitucional a no declarar como testigo durante el juicio, ofrecía en evidencia la declaración que bajo juramento ella había prestado ante el Fiscal Núñez Corrada. El Ministerio Fiscal se opuso. El tribunal de instancia, como expresáramos anteriormente, determinó que dicha declaración era admisi-ble en evidencia. El Estado acudió, vía certiorari, ante este *471Tribunal en revision de dicha resolución. Le concedimos tér-mino a la recurrida para expresarse respecto a la controver-sia planteada. Así lo hizo mediante una excelente compare-cencia suscrita por la División de Apelaciones de la Sociedad para Asistencia Legal.
En el día de hoy una mayoría de los integrantes del Tribunal revoca la resolución recurrida. Disentimos. Veamos por qué.
HH HH
El Art. II, Sec. 11, de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1982, pág. 308, dispone que:
Nadie será obligado a incriminarse mediante su propio tes-timonio y el silencio del acusado no podrá tenerse en cuenta ni comentarse en su contra.
Este fundamental precepto constitucional que le garan-tiza a todo ciudadano el derecho a declarar o no declarar du-rante el proceso criminal que contra él siga el Estado, tiene su origen en la presunción de inocencia que cobija a toda persona que es acusada de la supuesta comisión de un delito en nuestra jurisdicción. Pueblo v. Esquilín París, 98 D.P.R. 505, 510 (1970). Debe quedar meridianamente claro que, aun cuando la Regla 23 de Evidencia de 1979 (32 L.P.R.A. Ap. IV) establece que “[u]n acusado en una causa criminal tiene el privilegio de no ser llamado como testigo y no declarar” (énfasis suplido), estamos ante un derecho, y que si un imputado de delito, en el ejercicio de ese derecho, decide no declarar, ese hecho no puede utilizarse en su contra. Véanse: Pueblo v. González Colón, 110 D.P.R. 812, 818-819 (1981); E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1988, Vol. I, Cap. VIII, pág. 108. Es por ello que no podemos pasar por alto, y debemos rechazar enérgicamente, la aseveración del Procurador General de *472Puerto Rico a los efectos de que la acción de la recurrida constituye una “estratagema” de su parte. Debe quedar claro que el ejercicio de un derecho constitucional por parte de un ciudadano nunca puede ser catalogado como tal.
Debemos decidir, sin embargo, si le asiste la razón a dicho funcionario en su planteamiento central de que el testimonio o declaración extrajudicial que ante el representante del Mi-nisterio Fiscal prestara la recurrida Santiago Colón no debe ser admitido en evidencia durante el proceso criminal al que ella está siendo sometida por razón de que el mismo consti-tuye “prueba de referencia”.
Como es sabido, la Regla 60(C) de Evidencia, 32 L.P.R.A. Ap. IY define “prueba de referencia” como aquella “declara-ción aparte de la que hace el declarante al testificar en el juicio o vista, que se ofrece en evidencia para probar la ver-dad de lo aseverado”. No hay duda que la declaración o testi-monio en controversia constituye, prima facie, prueba de re-ferencia: la misma fue prestada extrajudicialmente y dicho testimonio se ofrece para probar la verdad de lo allí aseve-rado, esto es, que la recurrida Santiago Colón actuó en legí-tima defensa de su vida al darle muerte a su esposo consensual.
Debemos, entonces, determinar si no obstante constituir dicha declaración o testimonio “prueba de referencia”, la misma es admisible en evidencia bajo alguna de las excep-ciones que a esos efectos contemplan las Reglas de Eviden-cia. Al igual que el tribunal de instancia, contestamos en la afirmativa. Habiendo decidido la recurrida Santiago Colón —en el ejercicio válido del derecho que le concede nuestra Constitución y del “privilegio” que le conceden las Reglas de Evidencia— no tomar la silla testifical como testigo en su propia defensa, ella se convirtió, a todos los fines legales per-*473tinentes, en el “testigo no disponible” que contempla la Re-gla 64(A)(1) de Evidencia, supra.(2)
Dados los hechos particulares del caso, los cuales analiza-remos más adelante en detalle, procede que consideremos la posibilidad de la aplicación al caso de las disposiciones de la Regla 64(B) de Evidencia, subincisos (1) y (5), los cuales, en lo pertinente, disponen que:
(B) Cuando el declarante no está disponible como testigo, es admisible como excepción a la regla de prueba de referen-cia:
(1) Testimonio anterior. Un testimonio dado como tes-tigo en otra vista o una deposición tomada conforme a dere-cho del mismo u otro procedimiento, si es ofrecido contra una persona que en la ocasión en que se hizo la declaración ofreció la misma para su beneficio o tuvo la oportunidad de contrainterrogar al declarante con un interés y motivo similar al que tiene en la vista.
(5) Otras excepciones: Una declaración con suficiente ga-rantía circunstancial de .confiabilidad si se determinare que:
(i) tiene mayor valor probatorio, en relación al punto para lo que se ofrece, que cualquier otra evidencia que el pro-ponente pudiera conseguir mediando esfuerzo razonable y
(ii) el proponente notificó a la parte contra quien la ofrece, con razonable anterioridad, su intención de Ofrecer en evidencia tal declaración informándole sobre los particulares de ésta, incluyendo nombre y dirección del declarante. (Én-fasis suplido.)
¿Resulta ser admisible en evidencia, bajo alguno de los antes transcritos incisos de la Regla 64(B) de Evidencia, supra, el testimonio o declaración que prestara la recurrida Santiago Colón ante el Fiscal Manuel Núñez Corrada el día *47419 de julio de 1989? La contestación a la referida interro-gante exige un análisis de los hechos específicos del presente caso y, sobre todo, de las circunstancias particulares que rodearon la toma de la declaración, por parte del Ministerio Público, a la recurrida.
No puede perderse de vista que los hechos que desembo-caron en la muerte de Samuel Llinas Torres ocurrieron el día 5 de julio de 1989. La investigación del caso por parte de la Policía de Puerto Rico y la Fiscalía de San Juan comenzó de inmediato. Ya para el 19 de julio de 1989, la Fiscalía había concluido su investigación y estaba lista para someter el caso a un magistrado para la determinación de causa probable para arresto. Ello se infiere del hecho de que ese mismo día el caso efectivamente fue sometido ante la consideración de un magistrado.
No obstante lo anteriormente expresado, y por razones que no han sido expresadas, el Ministerio Fiscal entendió que debía “perpetuar” el testimonio de la recurrida Santiago Colón antes de someter el caso. Ello resulta un tanto curioso por cuanto que no hay duda que el testimonio —tipo admi-sión— no le resultaba necesario al Estado para proceder ju-dicialmente contra épta. De hecho, el Estado no utilizó du-rante el juicio que actualmente está pendiente ante el tribunal de instancia la referida declaración.
Con el aparente propósito, repetimos, de perpetuar el testimonio de la recurrida, el Fiscal la cita para que compa-reciera a Fiscalía a prestar declaración. Acudió ella a dicha cita acompañada de abogado. Resulta necesario destacar el hecho de que en ese momento, por razón de la secretividad que cobija al expediente investigativo del Ministerio Fiscal, la recurrida Santiago Colón desconocía totalmente la eviden-cia con que contaba el Ministerio Fiscal. Aún así, y pudiendo ejercer el derecho constitucional contra la autoincrimina-ción, la recurrida voluntariamente contestó todas y cada una de las preguntas que le hizo el Fiscal Núíiez Corrada, decía-*475ración o testimonio que ciertamente la sometía al riesgo de responsabilidad criminal.
Una lectura de la declaración tomada en dicho díá —en el formato de declaración jurada— resulta altamente intere-sante. Luego de las correspondientes advertencias de ley, el Fiscal le pide a la recurrida Santiago Colón que relate en sus propias palabras lo sucedido el 5 de julio de 1989. Con poste-rioridad a ella así hacerlo, el Fiscal somete a la recurrida a un fuerte y pensado contrainterrogatorio. Un análisis de las referidas preguntas —diez y nueve en total— demuestra que cada una de ellas perseguía un propósito en particular. En primer lugar, el Fiscal intenta, y logra, negar la posibili-dad de que la recurrida actuó en defensa de sus hijos. En segundo lugar, intenta establecer el móvil de lo sucedido al confrontar a la recurrida con distintas situaciones que, se-gún él, demostraban que la recurrida actuó motivada por celos. En tercer lugar, el Fiscal intenta demostrar por sus preguntas que la recurrida logró que el occiso regresara a la casa, la cual había abandonado, con el propósito de matarlo. En cuarto lugar, confronta a la recurrida con el hecho de que ella no mostraba evidencia en su cuerpo de haber sido víc-tima de golpe alguno por el occiso, ello con el obvio propósito de demostrar que era falsa su versión de que había actuado en legítima defensa de su vida. En fin, no se trata de una declaración jurada de las que común y corrientemente se to-man en las fiscalías. Las preguntas hechas demuestran un interrogatorio preconcebido, producto el mismo de un plan fríamente calculado por el Fiscal con el propósito de destruir de antemano la teoría de defensa propia que el Fiscal sabía que en algún momento posterior presentaría la recurrida.(3)
*476Estamos conscientes del hecho de que no nos encon-tramos ante la situación clásica de la toma de una deposición, situación específicamente regulada por las disposiciones de la Regla 94 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Debe quedar meridianamente claro, en adición, que tampoco sostenemos que toda declaración jurada que tome un fiscal durante la etapa investigativa de un delito cualifica como, o equivale a, una deposición bajo las disposiciones de la citada Regla 64(B)(1) de Evidencia. Lo que sí sostenemos es que las circunstancias que rodearon la toma de la declaración a la recurrida Santiago Colón en el presente caso demuestran que estuvieron presentes, y se cumplieron, con todas las ga-rantías fundamentales que se exigen en la toma de una de-posición.
En primer lugar, los hechos demuestran que el propósito del Fiscal Núñez Corrada al citar a la recurrida Santiago Colón a sus oficinas fue el de “descubrir” de antemano la versión de ésta sobre los hechos ocurridos y el de “perpe-tuar” el mismo para propósitos de impugnación en ocasión posterior, digamos durante el juicio, de ésta decidir tomar la silla testifical en su propia defensa. Ello resulta obvio cuando se considera, repetimos, que esa declaración no era necesa-ria para someter y sostener el caso del Estado; la mejor prueba de ello es que dicha declaración nunca ha sido utili-zada por la Fiscalía a lo largo de todo el procedimiento.
En segundo lugar, ambas partes estuvieron represen-tadas por abogado durante la toma de la declaración. En ter-cer lugar, la declaración prestada fue bajo juramento y a soli-citud del Ministerio Fiscal. Por último, el representante del Estado no sólo tuvo la oportunidad de contrainterrogar a la recurrida, sino que efectivamente lo hizo. Es posible, como alega el Procurador General en su recurso, que el represen-tante del Estado no le hiciera a la recurrida el día 19 de julio de 1989 todas las preguntas que podría hacerle si ésta ocupa la silla testifical durante el juicio. Ello no implica que al *477Estado se le haya violado el derecho que tiene, como parte en un procedimiento judicial, a confrontarse con los testigos de la parte contraria, derecho garantizado por el debido proce-dimiento de ley. Lo importante es que tuvo la oportunidad de hacerlo el día 19 de julio de 1989 (Ohio v. Roberts, 448 U.S. 56 (1980)) y que efectivamente lo hizo; hecho que hace que desaparezca la objeción jurídica a la admisión de esa eviden-cia por constituir la misma prueba de referencia. Por último, no debemos olvidar que, después de todo, el verdadero reci-piente o beneficiario del derecho a “carearse” con los tes-tigos en su contra, consagrado en la Carta de Derechos de nuestra Constitución, lo es el imputado de delito y no el Es-tado. Véase Const. E.L.A., supra.
Un análisis objetivo de la situación nos obliga a recono-cer, sin embargo, que no nos encontramos ante la figura de la “deposición”, tal y como la misma es contemplada y regulada por la Regla 94 de Procedimiento Criminal, supra. La termi-nología en que está concebida la citada disposición reglamen-taria no permite otra conclusión jurídica.(4) No constitu-yendo la declaración aquí en controversia una “deposición”, la misma no es admisible en evidencia bajo la Regla 64(B)(1) de Evidencia, supra. Ello no obstante —y según surge del examen objetivo y sereno que anteriormente hiciéramos de los hechos y circunstancias del presente caso— resulta ser un hecho indiscutible que en la toma de la declaración que bajo juramento prestara la recurrida Santiago Colón se cum-plieron, en términos prácticos, con todos los requisitos y las *478garantías que justifican la admisibilidad de una deposición al amparo de la antes mencionada Regla 64(B)(1) de Evidencia.
A esos efectos, no debe perderse de vista que la “base” para la admisión de prueba de referencia, como excepción a la regla general de exclusión, precisamente radica en la exis-tencia de circunstancias que indiquen confiabilidad. United States v. Williams, 571 F.2d 344, 350 (6to Cir. 1978); Chiesa, ante, pág. 360. Por otro lado, debe mantenerse presente que la razón principal para el requisito de garantías circunstan-ciales de confiabilidad respecto a prueba de referencia tiene su razón de ser en el intento de subsanar por ese medio la ausencia de un contrainterrogatorio eficaz referente a esa prueba. 5 Wigmore on Evidence Sec. 1422 (1974); Chiesa, ante, pág. 371; U.S. v. Workman, 860 F.2d 140, 144 (4to Cir. 1988).
En la situación específica ante nuestra consideración, dentro de las garantías circunstanciales de confiabilidad que permean la declaración prestada por la recurrida Santiago Colón, precisa y específicamente se destaca el hecho de que el representante de la parte contra quien hoy se ofrece la declaración en el juicio —el Estado— tuvo la oportunidad de interrogar a su antojo a la declarante. De manera que, desde el punto de vista de la doctrina imperante hoy día so-bre la materia, no existe razón jurídica válida alguna para denegar la admisibilidad de la declaración aquí en controver-sia por cuanto la misma está rodeada de amplias garantías de confiabilidad.
Nos encontramos, en consecuencia, ante una situación de “primera impresión”, no contemplada específicamente por las excepciones tradicionales a la norma general de inadmisi-bilidad de prueba de referencia, la cual situación debería de motivar creativamente a todos los integrantes de este Tribunal a buscarle a la misma una solución no sólo correcta desde el punto de vista técnico-jurídico, sino que justa. Como certeramente expresara este Tribunal en Correa Ne-*479grón v. Pueblo, 104 D.P.R. 286, 291-292 (1975), “[l]os tecni-cismos no pueden impedir que atendamos el clamor de quien busca justicia. Cuando la ley no provee el camino, la justicia lo hace”.
Con ese fin como nuestro norte, consideramos la posibili-dad de que la declaración aquí en controversia sea admisible en evidencia al amparo de las disposiciones de la denominada “cláusula residual” de la Regla 64(B) de Evidencia, esto es, bajo el inciso (5) de la citada disposición reglamentaria. Aceptado el hecho de que con motivo de que la recurrida reclamara su derecho constitucional a no declarar ella se convirtió en un “testigo no disponible”, tres son los requi-sitos adicionales que exige el citado inciso (5) de la Regla 64(B), supra, para que una declaración como la aquí en con-troversia pueda ser admitida en evidencia al amparo de sus disposiciones, a saber: (1) que la declaración esté provista de “suficiente garantía circunstancial de confiabilidad”; (2) que la misma tenga “mayor valor probatorio, en relación al punto para lo que se ofrece, que cualquier otra evidencia que el proponente pudiera conseguir mediando esfuerzo razona-ble”, y (3) que el “proponente notificó a la parte contra quien la ofrece, con razonable anterioridad, su intención de ofrecer en evidencia tal declaración informándole sobre los particu-lares de ésta, incluyendo nombre y dirección del declarante”.
Resulta obvio que la declaración jurada que pretende la defensa introducir en evidencia en el presente caso cumple con todos y cada uno de dichos requisitos.
Como hemos demostrado anteriormente hasta la sacie-dad, la declaración aquí en controversia está permeada de amplias garantías de confiabilidad. En la toma de dicha de-claración no sólo se cumplieron con todas las garantías y re-quisitos que se exigen en la toma de una deposición, inclu-yendo el requisito básico y crucial del contrainterrogatorio, sino que el ilustrado juez de instancia, en la resolución recu-rrida, expresamente hizo constar que la misma ha quedado *480“corroborada casi en su totalidad con la prueba presentada por el Ministerio Público en el caso . . Anejo IY pág. 13. En cuanto al segundo de los requisitos, basta con señalar que el “valor probatorio” de la referida declaración resulta único por cuanto, habiendo reclamado la recurrida su derecho constitucional a no declarar, la declaración jurada resulta la única evidencia con que ella cuenta en su defensa respecto al punto en controversia, esto es, su responsabilidad penal. Por último, y respecto al tercero de los requisitos del citado in-ciso (5), tenemos que el Ministerio Fiscal obviamente tenía conocimiento, con anterioridad al juicio, del contenido de la declaración, así como que el Fiscal de Sala tenía conoci-miento de que la recurrida se proponía presentar en eviden-cia durante el juicio la referida declaración. Así lo conluyó expresamente el tribunal de instancia en la resolución objeto del presente recurso.
Demostrado a cabalidad que la declaración en controver-sia cumple satisfactoria y plenamente con los requisitos esta-blecidos por el inciso (5) de la Regla 64(B) de Evidencia, supra, resulta, cuando menos, sorprendente e inexplicable la posición de la mayoría del Tribunal a los efectos de que dicha declaración no es admisible en evidencia a la luz de las dispo-siciones de la citada disposición reglamentaria.
Advertimos, y reconocemos, que al hoy asumir la posición de que la referida declaración en efecto es admisible bajo la Regla 64(B)(5) de Evidencia, supra, realmente “no estamos descubriendo a América”. Este Tribunal —en relación con una situación, que aun cuando no igual, es similar— hace más de un lustro expresó, en Pueblo v. Ríos Nogueras, 114 D.P.R. 256, 264 (1983), que:
No obstante, en algunas situaciones excepcionales, una de-claración anterior prestada durante la etapa invéstigativa por un testigo no disponible el día del juicio es admisible bajo la Regla 64(B)(5) de Evidencia si existen suficientes garantías circunstanciales de su confiabilidad, aunque no hubiera habido oportunidad de contrainterrogarlo.
*481Si la situación de hechos ante nuestra consideración —en donde se ofrece en evidencia una declaración prestada bajo juramento, tomada la misma en la etapa investigativa del caso por el Fiscal, el cual tuvo amplia oportunidad de inte-rrogar al declarante, quien al ser procesado reclama su dere-cho constitucional a no declarar y cuya declaración es la única prueba de defensa con que ese acusado cuenta— no cualifica como una “situación excepcional” (Pueblo v. Ríos Nogueras, ante), realmente no podemos concebir situación alguna que pueda catalogarse como tal.
Por último, no se debe perder de vista que al interpretar las Reglas de Evidencia hay que tomar en consideración el hecho de si lo estamos haciendo en relación con un asunto penal o uno de índole civil. A esos efectos, resulta pertinente lo expresado en 4 Weinstein’s Evidence Sec. 803(24)[01], pág. 803-378 (1988):
By contrast, it has been suggested that a refusal to admit hearsay evidence offered on behalf of a criminal defendant amounts to a denial of due process if the declarant is unavailable and the evidence is reasonably reliable. (Énfasis suplido.)
Por los fundamentos antes expresados, y dados los he-chos particulares y específicos presentes en el caso, confir-maríamos la resolución emitida por el foro de instancia admi-tiendo en evidencia la declaración que bajo juramento pres-tara la recurrida Santiago Colón ante el Fiscal Manuel Nú-ñez Corrada en la etapa investigativa del caso.
*482APÉNDICE A
[[Image here]]
*483APÉNDICE A
[[Image here]]
*484APÉNDICE A
[[Image here]]
*485APÉNDICE A
[[Image here]]

(1) Hon. Elpidio Batista Ortiz, Juez.


(2) Dicha disposición reglamentaria, como es sabido, incluye en esta catego-ría a aquel testigo que “[e]stá exento o impedido de declarar por razón de un privilegio reconocido en esta regla en relación al asunto u objeto de su declara-ción”. (Énfasis suplido.) 32 L.P.R.A. Ap. iy R. 64(A)(1).


(3) A los fines de una mejor comprensión de lo expuesto respecto a las pre-guntas hechas por el Fiscal a la recurrida, incluimos copia de la referida declara-ción como apéndice de la ponencia.


(4) La citada Regla 94 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, en lo pertinente, dispone que:
“(a) Fundamentos; testigo bajo arresto. Por circunstancias excepcionales y en interés de la justicia, el tribunal podrá ordenar en cualquier momento des-pués de haberse presentado la denuncia o acusación, a moción de cualquiera de las partes con notificación a las demás partes, que el testimonio del testigo de la parte solicitante se tome por deposición ....” (Énfasis suplido.) ■